DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites its dependency as “according to any of claims 10.”  The phrase “any of” (and the use of “claims” instead of “claim”) appears to be extraneous, left over from previous multiple dependent versions of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation the common housing in 3.  There is insufficient antecedent basis for this limitation in the claim.  A common housing is first introduced in claim 9, but by way of amendment claim 10 does not depend from claim 9, but only from claim 1.
Claims 11-13 do not cure the deficiencies of claim 10.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 18, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ohta et al (US PGPub 2015/0252934 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Ohta et al, optionally in view of Boettcher (US PGPub 2011/0005984 A1) and/or Nogami et al (JP H10-219764).
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  Whether a device is single-use or disposable or the like is drawn to the intended use of a claimed device and does not distinguish structurally, because any device can be disposed of.
With respect to claim 1, Ohta teaches an adjustable frame assembly and filter system [Abs] in which filter modules are connected between upper and lower mounts with piping manifolds [Fig. 1, Fig. 4] (implying rigid elements, or at minimum rendering rigid structures such as rigid pipes obvious).  The filter modules may include various constructions including hollow fiber membranes, and may have removal ratings of nanoporous or finer, as well as ultraporous or microporous or the like [0023].  As such, the use of filters that would be capable of virus removal is contemplated or, at minimum, would have been obvious.  The filters may be arranged in various combinations e.g. parallel, series, or series-parallel arrangements [0015, 0034].  At minimum, when arranged in series, at least one filter would be capable of acting as a prefilter because it would be positioned upstream of another filter.
Ohta therefore anticipates the broadest reasonable interpretation of the claimed invention, through teaching of multiple filter units containing e.g. hollow fiber membranes, connected via rigid connection (including in series arrangements), where at least one filter would be capable of operating as a prefilter, one would be capable of removing viruses, and all elements capable of being single-use.
Alternatively, if the requirement of a single-use component is interpreted as limiting the structure, see Boettcher which teaches filter systems which are presterilizable and designed to be disposed of after a single use [Abs], such that the elements can be used under aseptic or sterile conditions and, after filtration, all parts which have come into contact with a product may be disposed of as a closed system [0022-0023].  It would have been obvious to one of ordinary skill in the art to modify Ohta’s taught system to be capable of presterilization and single-use as in Boettcher to facilitate use cases in which sterile processing is required, and in which all parts which contact a product are necessarily disposed of.
	Alternatively regarding the capability to act as a prefilter and virus removal filter, see Nogami, which teaches water supply systems and purification steps [Abs] and teaches that multiple filtration steps may be provided in suitable units connected to suitable piping [0011, Fig. 2] and teaches that, in the system, feed water may be passed through prefilters and, thereafter, treated with membrane devices such as a hollow fiber filter capable of removing viruses [0028-0029].  Because Ohta already teaches providing filters in serial arrangements and teaches a wide variety of membranes may be employed, in view of Nogami it would have been obvious to include at least one prefilter and at least one filter specifically capable of removing viruses, to provide purified water from unpurified feed.
	With respect to claim 2, as above Ohta teaches pipes (implicitly or obviously rigid pipes) between various filter elements.
	With respect to claim 3, as above Ohta teaches (rigid) pipes for manifolds including inlet manifolds.
	With respect to claim 4, as above Ohta teaches providing filters in series at least at times.  Further, as above, providing a prefilter in series with a further filter for e.g. virus removal would have been obvious in view of Nogami.
	With respect to claim 5, the claim limitations are implicit to the common definition of a “pipe” such as those taught by Ohta, i.e. a solid, rigid (pressure stable) tubular structure of defined diameter.  Alternatively, ensuring that a pipe is “pressure stable,” particularly for membrane processes such as UF or NF (as suggested by Ohta) in which flow may be provided under pressure, would have been obvious to one of ordinary skill in the art to ensure consistent performance.
	With respect to claim 6, Ohta teaches common piping lines may be provided at inlet (23) and outlet (24) sides [0014-0018] which may be configured appropriately to facilitate proper use of the filters (i.e. to accommodate retentate streams if present, to provide proper flow to series or parallel arrangements, to provide auxiliary streams for gas scrubbing or cleaning or the like, etc.), and this would necessarily be capable of being integrated into a filtration branch i.e. connecting to an ultimate feed source and ultimate product destination in order for the system to be functionally employed.  Whether such connection is sterile would appear to be directed to the intended use, as it is not clear that such definition requires any particular structure.
	Alternatively, regarding sterile connections, Boettcher teaches that a system for sterile filtration processing may include a variety of sterile connectors (21) to connect the filter system to outside elements [0033, Fig. 1].  As such, provision of connections which are capable of being used in a sterile manner at least would have been obvious to include in Ohta’s taught system.
	With respect to claim 7, Ohta teaches that the system can be employed to provide all filters in parallel, or in series-parallel arrangements [0015] e.g. such that all filters in a common set of upper and lower base sections act in parallel, but that each base section is connected to the next in series [0034].  As such, the claim limitations are anticipated or at minimum obvious over the contemplated embodiments of Ohta.
	With respect to claims 9-11, Ohta teaches that the filters may include hollow fiber membrane configurations.  Such configuration, given the broadest reasonable interpretation, may represent a plurality of individual filters (the fibers) provided in a common housing, arranged for flow in parallel.  See below for an alternative ground of rejection.
	With respect to claims 18 and 22, Ohta teaches that the upper and lower piping systems may include any valves associated with supply and removal of fluid to or from the filter modules, which would implicitly include shutoff valves e.g. to facilitate starting or stopping of operations.  Alternatively, such valves would have been obvious to allow for control of flow in the system.  Because, as above, the system may operate in a serial manner, positioning of a valve on e.g. an upper or lower pipe would represent a position between the filters and, regardless, allowing for control of individual modules (or, at minimum, individual stages) would have been obvious e.g. to allow for replacement of individual elements if necessary.
	Such a valve would further represent a flow-reducing element absent further clarification of the required structure.  Whether it is used for a flushing process is drawn to the intended use and does not distinguish structurally.
	With respect to claim 19, Ohta teaches that the inlet manifold may be the lower side of the device, such that the filters would be fed from bottom to top [0017, Fig. 4].

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (optionally in view of Boettcher and/or Nogami et al), in view of Al-Samadi et al (US 5,501,798) and/or Micke et al (WO 2013/023896 A1).
	Ohta teaches as above, including that various filters in the system can be employed at varying levels of filtration, and that filters can be crossflow or dead-end [0015-0016].  Ohta is silent to providing specifically dead-end prefilters and crossflow main filters.
	However, the use of dead-end prefiltration and crossflow membrane filtration in combination are known in the art.  See Al-Samadi, which teaches that upstream of a crossflow RO membrane it may be desirable to employ a dead-end cartridge filter or a combination of prefiltration technologies [Col. 4 lines 13-22], and that even among prefilters both dead-end cartridge filters and crossflow MF and UF membranes are useful [Col. 4 lines 52-56].  See further Micke, which teaches hollow fiber membrane modules which can be configured in both dead-end and crossflow configurations [0011] and that dead-end configurations are useful for pre-filtration of downstream membrane modules [0050].
	It would have been obvious to one of ordinary skill in the art to include a dead-end prefilter and crossflow main filter in Ohta’s taught system because, as in Al-Samadi and Micke, dead-end prefilters are useful including in combination with crossflow main filters (such as RO) or other crossflow fine filters (e.g. MF or UF), and because Ohta teaches that both dead end and crossflow configurations can be accommodated.
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (optionally in view of Boettcher and/or Nogami et al) in view of Chancellor et al (US PGPub 2005/0035048 A1).
	Ohta teaches as above, but is silent to an arrangement in which multiple filters are provided in a common housing for parallel flow (except, as discussed above, to the extent that each fiber in a hollow fiber bundle may be interpreted as a separate filter).
	However, Chancellor teaches a filtration system with an array of filter units [Abs, Fig. 3] in which a common housing (210) may contain multiple individual filter units (220A-G) arranged in parallel; the filter units may include various configurations including hollow fiber membranes [0026-0029], and the sizing of the outer casing can be selected based on the desired capacity, e.g. to accommodate a desired number of filter units.
	It would have been obvious to one of ordinary skill in the art to modify Ohta’s taught filter housings to include multiple filter units in parallel because, as in Chancellor, such an arrangement is useful for providing membrane filters in a system of desired capacity while simplifying the plumbing and number of couples and the like in the system [0014].
	When adopting an arrangement as suggested by Chancellor, any particular group of filters in a common housing (whether prefilters or main filters) may be considered a module i.e. for common removal or installation, particularly given the use of the housings in Ohta’s taught system.
Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (optionally in view of Boettcher and/or Nogami et al) in view of Kobayashi et al (JP 2006-181469 A).
	Ohta teaches as above, but is silent to an arrangement in which multiple filters are provided in a common housing for serial flow.
	However, provision of multiple filters in series e.g. separate filters types, such as a prefilter and hollow fiber filter, are known in the art.  Kobayashi teaches an example of a simple filter for provision into a single housing which includes an upstream prefilter section and a downstream hollow fiber section [Abs, 0009] which allows for a simple unit with low number of parts and good maintenance of filtering efficiency [0011] when installed in a purifier device [0016].
	It would have been obvious to one of ordinary skill in the art to provide a combined unit to Ohta’s taught system because, as in Kobayashi, this allows for simpler, consistent operation of both a prefilter and hollow fiber filter.
Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (optionally in view of Boettcher and/or Nogami et al) in view of Anes et al (US PGPub 2009/0008318 A1).
Ohta teaches as above, but is silent to an arrangement in which multiple filters are provided in a common housing for serial flow, with at least one pleated filter element and at least one hollow fiber filter element.  Ohta does teach that various elements may be many forms including fibers and pleats and the like [0023].
However, Anes teaches a modular filter system which can be customized to particular applications [Abs] including a hollow fiber filter for microbial removal, as well as a prefilter layer which may include a pleated material to retain larger particles and protect the downstream elements [0028].
It would have been obvious to one of ordinary skill in the art to provide a combination of pleated media and hollow fibers in a module in Ohta’s taught system because, as in Anes, the combination is useful for protecting the hollow fibers while facilitating primary filtration e.g. microbe removal, in a filter unit that is convenient and customizable.
Claims 15, 17, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (optionally in view of Boettcher and/or Nogami et al) in view of Larcher et al (US PGPub 2013/0210130 A1).
With respect to claims 15 and 23, Ohta teaches that the piping systems may include provision for auxiliary flows including for gas for e.g. cross scrubbing or blowback, including to the feed side of the filters and filtrate sides of the filters [0015].  As discussed above, these “piping systems” may include common pipes for e.g. feed or discharge, such that including a common line for gas is at minimum obvious to one of ordinary skill in the art.
Ohta is silent to provision of a sterile air filter in these gas lines.  However, Larcher teaches systems for cell culture [Abs] and teaches that the systems may include air lines to feed the system with air, and includes sterile air filters on such lines [0091] which allows not only for oxygen supply (e.g. for the culture) but also for draining of lines by providing gas pressure e.g. via lower ports.
It would have been obvious to one of ordianry skill in the art to provide a sterile air filter to the gas line or lines suggested by Ohta for the same purpose, to ensure that sterile air may be provided (e.g. for any applications in which sterility is valuable) e.g. for the cleaning purposes suggested by Ohta, or for culture or purge purposes as suggested by Larcher.
With respect to claim 20, the air inlet suggested by Larcher may be considered an upper vent given the broadest reasonable interpretation, as it is positioned in a lid region [0091].  As discussed above, Ohta may be considered as teaching a lower unfiltrate (feed) inlet and upper filtrate outlet.  Further, Larcher teaches providing a port at the lowest point of a module for draining.  As such, providing a lower outlet for draining filtrate in Ohta’s taught system, in a manner suggested by Larcher, would have been obvious.
With respect to claims 17, 21, and 24, Larcher teaches connecting the sterile air filter to one of many valves in a manifold, used to connect various aspects of the system [0091].  Further, Ohta teaches that any necessary valves may be included in the piping to control flows [0017].  Providing at least a valve to control gas flow in the system would have been obvious, whether for e.g. cleaning the like as in Ohta or feeding and purging as in Larcher.  Similarly, providing valves for controlling flow of feed to the system (i.e. unfiltrate) would have been obvious to one of ordinary skill in the art, e.g. to allow for shutoff.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (optionally in view of Boettcher and/or Nogami et al) in view of Larcher et al, further in view of Anes.
Ohta and the rest teach as above but are silent to the claimed features e.g. a protective filter between the module and the air filter and air lines.
However, Anes teaches modules with hollow fibers and the like and teaches that a small proportion of the fibers may be provided with hydrophobic membranes to allow venting of entrapped air [0029] i.e. while excluding flow of water.
It would have been obvious to one of ordinary skill in the art to provide hydrophobic fibers connected to the gas flow lines taught by Ohta for the same reason i.e. to allow inflow or outflow of gas while excluding water.  Such a membrane would satisfy the broadest reasonable interpretation of a protective filter as claimed.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (optionally in view of Boettcher and/or Nogami et al), optionally in view of Boehm (Single-Use Connections…, BioProcess International, 2010).
Ohta teaches as above.  As best understood, absent more specific clarification of the required structure, adapted to be separated in a sterile manner is directed to the intended use of the claimed device and does not per se distinguish structurally.
Further, as discussed above Boettcher teaches considerations for sterile processing e.g. single-use devices, and further teaches that elements can be disconnected and sealed using welding appliances [0015], such that the structures taught by Ohta would appear to at minimum be capable of being disconnected in a sterile manner such as welding as suggested by Boettcher.
Alternatively, fluid connection elements which are specifically designed to allow for easy sterile connection and disconnection are known in the art and useful for sterile processing operations.  Boehm teaches the state of the art regarding e.g. bioprocessing and examines various quick-disconnect couplings for sterile connection, and further discusses aseptic disconnect couplings with shut-off valves [pg. 32, Cols. 2-3].  It would have been obvious to one of ordinary skill in the art to include sterile connection structures of the types discussed by Boehm to allow for simple sterile processing in applications for which it is useful, e.g. bioprocessing applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777